 
 
Exhibit 10.1
 
LOAN AND SECURITY AGREEMENT
(Dated as of May 30, 2014)
Between
UTICA LEASECO, LLC
And
RANOR, INC.
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
LOAN AND SECURITY AGREEMENT
 
(“Agreement”)
 
This Agreement dated as of May 30, 2014, is an agreement between UTICA LEASECO,
LLC, a Florida limited liability company, with offices at 44225 Utica Road,
Utica, Michigan 48317 (“Lender”), and RANOR, INC., a Delaware corporation, with
offices at 1 Bella Drive, Westminster, Massachusetts 01473 (“Borrower”). In this
Agreement, Lender and Borrower are collectively the “Parties”. The Borrower and
any person who guarantees the obligations of Borrower (each a “Guarantor”) are
individually and collectively an “Obligor”.
 
1.           PURPOSE. The purpose of this Agreement, including the Exhibits, is
to set forth the terms and conditions of the loan from Lender to Borrower
(“Loan”) and the obligations of Borrower. The Exhibits are part of this
Agreement. The Credit Loan Note (“Note”) to be signed by Borrower, any
guaranty(s), and any other documents now or hereafter signed by any of the
Parties in connection with this Agreement, the Loan or any document issued by
Lender, including subordination agreements, intercreditor agreements and
agreements from Borrower’s bank, are also all part of this Agreement. All of the
documents together are referred to collectively as the “Loan Documents”.
 
2.           LOAN; LOAN ADVANCES.
 
A.           Any disbursement of money or advance of credit by Lender, including
but not limited to amounts advanced for the payment of interest, fees, expenses
and amounts necessary to protect, maintain and preserve Lender’s Collateral
under the Loan Documents (“Protective Disbursements”), is referred to
collectively as an “Advance”. On the date hereof, subject to satisfaction of the
conditions set forth herein, Lender shall make an Advance in the amount of Four
Million One Hundred Fifty Thousand and No/100 ($4,150,000.00) Dollars (“Maximum
Amount”). Lender may choose to make Protective Disbursements in excess of the
Maximum Amount in its sole discretion. Each time Lender makes an Advance,
including a Protective Disbursement, the Advance will be debited against an
account in Borrower’s name on Lender’s books (“Loan Account”), and each payment
will be credited against the Loan Account in the manner described in this
Agreement.
 
B.           The total amount Borrower owes to Lender will be the aggregate of
the Advances made by Lender, the expenses and fees set forth herein and any and
all reasonable, out-of-pocket costs incurred by Lender (including reasonable
attorney’s fees), and interest at the rate set forth in the Note on all amounts
advanced (together with all other obligations of Borrower under the Loan
Documents, the “Obligations” and/or “Indebtedness”).
 
C.           Borrower must repay all Advances with respect to the Loan with
interest, which is due monthly as specified in the Note, along with all other
fees and expenses of Lender set forth herein. Lender may in its sole reasonable
discretion collect any Obligations due Lender by (i) directly applying the
Security Deposit, as defined in paragraph 5 below, to the Obligations; (ii)
collecting the Obligations directly from Borrower; or (iii) otherwise collecting
the Obligations. The term of this Agreement is fifty-four (54) months from and
after the 30th day of May, 2014 (the last day of such period, the “Maturity
Date”).
 
D.           Borrower must comply with its representations, promises, covenants
and reporting requirements set forth in this Agreement and in the other Loan
Documents. Borrower’s failure to do any of the foregoing is a default
(“Default”). Unless Lender has agreed to waive, modify or otherwise amend in
writing an event of Default under this Agreement, such Default will be
considered a “Monetary Default” if any of the following conditions shall exist:
(A) the amount of the Obligations exceeds the Maximum Amount; or (B) any
principal, fees, interest, expenses and/or other obligations of Borrower owing
to Lender under any Loan Documents are not paid when due, including but not
limited to the failure to pay the Obligations on the Maturity Date. Borrower is
not entitled to any notice of default, but shall have ten (10) calendar days
after the applicable due date to cure any Monetary Default. Borrower shall have
seven (7) calendar days after written notice via letter,
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
facsimile or e-mail to cure a “notice of cancellation of insurance.” Borrower
shall have fifteen (15) calendar days after written notice via letter, facsimile
or e-mail to cure any other Default. Any Default that continues after the
expiration of the foregoing cure periods is an “Event of Default”. Additionally,
any one or more of the following events shall constitute an Event of Default:
(a) an Obligor shall (i) make an assignment for the benefit of creditors, (ii)
attempt to enter into a composition of debts, or (iii) make any material
misrepresentation to Lender, or (b) there shall be filed by or against any
Obligor a petition in bankruptcy for liquidation or for reorganization, or a
custodian, receiver or agent is appointed or authorized to take charge of its
properties, which is not dismissed within sixty (60) days, or any Obligor
authorizes any such action, or (c) Borrower shall breach or fail to or perform
any of its obligations under any occupancy agreement for any location where the
Collateral is located and such default is not cured within ten (10) days of
notice to Borrower of the existence of such default, or (d) any guaranty of the
Obligations shall be terminated or revoked, or (e) any "person" or "group" (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the "Exchange Act")), shall become the "beneficial owner"
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 50% of the outstanding common stock of TechPrecision
Corporation, a Delaware corporation ("Parent"); or (f) Parent shall cease to own
and control, of record and beneficially, directly, 100% of each class of
outstanding capital stock of the Borrower.
 
E.           Upon the occurrence and during the continuance of an Event of
Default, Lender shall have the right, but not the obligation, to accelerate the
Loan and to take possession of the Collateral and conduct a public auction sale
or private sale from the leased premises of Borrower as provided in Section 15.
In this event, (i) Borrower shall be liable for all unpaid principal and
interest under the Note, plus a sum equal to Four Hundred Ninety Eight Thousand
and No/100 ($498,000.00) Dollars less the amount of the Deferred Interest
previously paid by Borrower (as defined below); and (ii) Lender shall be
provided rent-free use of the leased premises without charge for utilities for a
period of up to one hundred and twenty (120) days, for the purpose of conducting
a public auction sale and/or private sale of the Collateral At any public
auction sale and/or private sale of the Collateral, Lender or its assignee shall
have the right to use the name Ranor, Inc. and TechPrecision Corporation in any
advertising of such auction/sale of the Collateral.
 
F.           The aggregate amount of all Advances, plus the expenses and fees
set forth herein, any and all reasonable out-of-pocket costs incurred by Lender
(including reasonable attorney’s fees), and interest at the rate set forth in
the Note on all amounts advanced (the “Loan Amount”), may not, at any time,
exceed the Maximum Amount, and Borrower understands that if at any time it
should owe more to Lender than the Maximum Amount it must repay that amount
immediately upon demand, even if it is before the Maturity Date. Protective
Disbursements must be immediately repaid upon demand whether or not the Maximum
Amount has been exceeded.
 
3.           DEFERRED INTEREST. Borrower shall pay to Lender, upon payment of
all obligations of the Loan: (i) if at any time during the first twelve (12)
months of the term of the Loan, Deferred Interest equal to One Hundred Sixty Six
Thousand and No/100 ($166,000.00) Dollars; (ii) if at any time from the
thirteenth (13th) month of the term of the Loan and through the twenty-fourth
(24th) month of the term of the Loan, Deferred Interest equal to Two Hundred
Forty Nine Thousand and No/100 ($249,000.00) Dollars; (iii) if at any time from
the twenty-fifth (25th) month of the term of the Loan and through the
thirty-sixth (36th) month of the term of the Loan, Deferred Interest equal to
Three Hundred Thirty Two Thousand and No/100 ($332,000.00) Dollars; (iv) if at
any time from the thirty-seventh (37th) month of the term of the Loan and
through the forty-eighth (48th) month of the term of the Loan, Deferred Interest
equal to Four Hundred Fifteen Thousand and No/100 ($415,000.00) Dollars; and (v)
if at any time after the forty-eighth (48th) month of the term of the Loan,
Deferred Interest of Four Hundred Ninety Eight Thousand and No/100 ($498,000.00)
Dollars. In addition, in such event, Borrower shall pay to Lender an
administrative charge to be reasonably determined by Lender to cover Lender’s
time and expenses incurred in connection with a release of Collateral,
including, but not limited to, reasonable attorney fees and costs. Any partial
release of Collateral shall be approved in advance by Lender in writing and
shall be subject to (a) Lender’s receipt of a Deferred Interest payment of ten
(10%) percent of the
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
value of Collateral to be released, as determined by Lender in Lender’s
reasonable discretion (which shall be credited against any Deferred Interest
payment due pursuant to the first sentence of this Section 5 or pursuant to
Section 2 (E)); and (b) an administrative charge to be determined by Lender to
cover Lender’s time and expenses incurred in connection with a partial release
of Collateral, including, but not limited to, reasonable attorney fees and
costs.
 
4.           FEES AND EXPENSES. In connection with the Loan there are several
types of fees that will or may be charged:
 
A.         Annual Re-Inspection Fee. Borrower shall pay to Lender a yearly
re-inspection fee in the amount of Ten Thousand and No/100 ($10,000.00) Dollars
plus reasonable, documented travel expenses. This fee and reimbursement of
travel expenses will be paid one (1) year from the Date of Closing and every
year thereafter as long as the Loan remain in effect, whether the re-inspection
of the Collateral is performed or not.
 
B.           Late Charges Returned Checks, Default Interest and Cost of
Collection. Borrower expressly assumes all risks of loss or delay in the
delivery of any payments made by mail, and no course of conduct or dealing shall
affect Borrower’s assumption of these risks. Borrower shall pay Lender a late
charge of: (i) five (5%) percent of any monthly payment not received by Lender
within ten (10) calendar days after said payment is due, plus (ii) an additional
one (1%) percent of any monthly payment not received by Lender each thirty (30)
days thereafter said payment has not been paid; which late charge shall be
payable on the next monthly payment date or on demand. Upon the Maturity Date or
upon the occurrence and during the continuance of any Event of Default specified
in this Agreement, Lender, without prior notice to Borrower, may declare the
entire unpaid principal balance of the Note and all accrued interest, together
with all other Obligations, to be immediately due and payable as provided in
Section 15. Upon the occurrence of any Default specified in this Agreement and
while such Default is continuing, the unpaid principal balance of the Note shall
bear interest at a rate determined by substituting ten and one-half (10.5%)
percent for the seven and one-half (7.5%) percent number in the calculation of
the Interest Rate (as defined in the Note). Borrower agrees to pay all of
Lender’s reasonable out-of-pocket costs incurred in the collection of the
Obligations as provided herein, including but not limited to reasonable attorney
fees. In addition, Borrower will pay Lender a Fifty and No/100 ($50.00) Dollar
charge for any checks returned due to insufficient funds.
 
C.           Administrative Charges. Various administrative charges, as
referenced in this Agreement.
 
5.           SECURITY DEPOSIT. At Closing, Borrower shall deliver to Lender the
sum of Seventy Six Thousand Eight Hundred Fifty-One and 85/100 ($76,851.85)
Dollars (the “Security Deposit”). The Security Deposit shall not bear interest,
shall not be applied against interest or principal under the Note and Lender is
not required to segregate these funds in a separate account. Upon payment in
full of the Obligations and completion of all of Borrower’s other obligations
under the Loan Documents, the Security Deposit shall be returned to Borrower
and/or applied against the Deferred Interest.
 
6.           INTEREST COMPUTATION. In no event whatsoever shall the interest
rate and other charges charged hereunder exceed the highest rate permissible
under any law which a court of competent jurisdiction shall, in a final
determination, deem applicable. In the event that a court determines that Lender
has received interest or other charges hereunder in excess of the highest rate
applicable hereto, Lender shall either, in its sole discretion, promptly apply
such amounts to the principal due hereunder or refund such amount to Borrower
and the provisions herein shall be deemed amended to provide for such
permissible rate.
 
7.           SECURITY INTEREST.
 
A.            Borrower grants to Lender a security interest in and lien upon,
and a right of setoff against and Borrower hereby pledges and assigns to Lender,
all the following items (“Collateral”) to secure repayment of the Obligations
(“Security Interest”): (i) all Equipment and all Proceeds thereof (including
proceeds of any insurance policies) and Accessions to the Equipment; (ii) the
Security Deposit and (iii) the Guaranty of
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
TechPrecision Corporation (“Guarantor”) , which guaranty shall be in the form of
Exhibit “B”, attached. For purposes hereof, the following terms shall have the
following meanings:
 
“Accessions” has the meaning assigned to it in the Code.
 
“Code” means the Uniform Commercial Code of the State of Michigan as adopted in
the State of Michigan.
 
“Equipment” means those certain vehicles and other personal property items in
which the Borrower has an interest, which are specifically listed on attached
Exhibit “A”.
 
“Proceeds” has the meaning assigned to it in the Code.
 
All other terms contained in this Agreement, unless otherwise indicated, shall
have the meanings provided by the Code to the extent the same are defined
therein.
 
B.           Borrower gives Lender all of the rights of a secured party under
the UCC. Borrower shall, at Borrower’s expense, perform all reasonable steps
requested by Lender at any time to perfect, maintain, protect, and enforce
Lender’s security interest in the Collateral, including, without limitation,
executing and filing financing, continuation statements and amendments thereof,
and searches to confirm the priority of Lender’s Security Interests, in form and
substance satisfactory to Lender, placing notations on Borrower’s books of
account to disclose Lender’s security interest therein, and taking such other
steps as are deemed necessary by Lender to maintain Lender’s control of and
Security Interest in the Collateral. Lender may file, without Borrower’s
signature, one or more financing statements disclosing Lender’s Security
Interest under this Agreement. If any Collateral is at any time in the
possession or control of any warehouseman, bailee or any of Borrower’s agents or
processors, Borrower shall notify such person of Lender’s Security Interest in
such Collateral and, upon Lender’s request, instruct them to hold all such
Collateral for Lender’s account subject to Lender’s instructions. Borrower shall
not sell or transfer any of the Collateral or grant any other security interest
in the Collateral, except as Lender may specifically agree to in writing.
Borrower remains liable to perform all of its obligations with respect to the
Collateral such as the recognition of any warranties in inventory sold and
Lender is under no responsibility to perform any of the obligations of Borrower.
From time to time, Borrower shall, upon Lender’s request, execute and deliver
confirmatory written instruments pledging to Lender the Collateral, but
Borrower’s failure to do so shall not affect or limit Lender’s security interest
or other rights in and to the Collateral. Until all Obligations have been fully
satisfied, Lender’s security interest in the Collateral shall continue in full
force and effect.
 
C.           Borrower represents and warrants that all Collateral is and will
continue to be owned by Borrower free and clear of all liens, claims and
encumbrances whatsoever, whether prior or subordinate to the liens Borrower has
granted Lender, except for the Permitted Subordinated Liens (as defined in
Section 13(N)); and that Borrower will not, without Lender’s prior written
approval, which may be withheld in Lender’s reasonable discretion, sell,
encumber or dispose of or permit the sale, encumbrance or disposal of any
Collateral, except for the Permitted Subordinated Liens (as defined in Section
13(N)) Any request to sell, encumber or dispose of or permit the sale,
encumbrance or disposal of any Collateral shall be subject to an administrative
charge to be reasonably determined by Lender to cover Lender’s time and expenses
incurred in connection with such request, including, but not limited to,
reasonable attorney fees and costs.
 
8.           INSURANCE. Borrower shall at all times insure the Collateral in
Lender’s name and in the name of Comerica Bank, N.A. against loss or damage by
fire, theft, burglary, pilferage, loss in transit and such other hazards as
Lender shall specify in amounts, under policies and by insurers acceptable to
Lender. Each policy shall include a provision for thirty (30) days’ prior
written notice to Lender of any cancellation and shall show Lender as secured
party, loss payee and additional insured in a manner reasonably acceptable to
Lender. Borrower shall execute and deliver to Lender simultaneously herewith and
at any other time hereafter such assignments of policies of insurance, as Lender
shall reasonably require. All premiums shall be paid by
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Borrower and the policies shall be delivered to Lender. If Borrower fails to do
so, Lender may (but shall not be required to) procure such insurance at Lender’s
expense and Borrower shall reimburse Lender upon Lender’s demand.
 
9.           POWER OF ATTORNEY. Borrower irrevocably appoints Lender, or any
person(s) designated by Lender, as its attorney-in-fact, which appointment is
coupled with an interest and shall remain in full force and effect until all
Obligations of Borrower to Lender have been fully satisfied and discharged, with
full power, at Borrower’s sole expense, to exercise in Lender’s sole reasonable
discretion all or any of the following powers:
 
A.           Receive, take, endorse, assign, deliver, accept and deposit, in the
name of Lender or Borrower, any and all cash, checks, commercial paper, drafts,
remittances and other instruments and documents relating to the Collateral or
the proceeds thereof.
 
B.           Upon the occurrence and during the continuance of an Event of
Default, to take or bring, in the name of Lender or Borrower, all steps,
actions, suits or proceedings deemed by Lender necessary or desirable to effect
collection of or other realization upon any Collateral.
 
C.           Execute on behalf of Borrower any UCC-l and/or UCC-3 Financing
Statement(s) and/or any notices or other documents necessary or desirable to
carry out the purpose and intent of this Agreement, and to do any and all things
reasonably necessary and proper to carry out the purpose and intent of this
Agreement.
 
D.           Upon the occurrence and during the continuance of an Event of
Default, to initiate ACH transfers from Borrower’s depository accounts.
 
E.           Upon the occurrence and during the continuance of an Event of
Default, or at any time in the event that Borrower fails to do so within a
reasonable time, execute, file and serve, in its own name or in the name of
Borrower, mechanics lien or similar notices, or claims under any payment or
performance bond for the benefit of Borrower.
 
F.           Upon and after the occurrence of an uncured non-Monetary Default or
upon the occurrence of a Monetary Default, or at any time in the event that
Borrower fails to do so within a reasonable time, pay any sums necessary to
discharge any lien or encumbrance on the Collateral, which sums shall be
included as Obligations hereunder, and which sums shall accrue interest until
paid in full.
 
10.           REPRESENTATIONS. Borrower makes the following representations and
warranties to Lender and such representations and warranties must be true at all
times until the Obligations are paid in full. If Borrower learns that a
representation and warranty once made is no longer true, it has the duty to
immediately notify Lender in writing, except as set forth in the disclosure
letter delivered by Borrower to Lender prior to the date hereof (the “Disclosure
Letter”):
 
A.           Borrower is duly organized and existing in good standing under the
laws of the State of Delaware, is qualified to do business and is in good
standing in all states in which qualification and good standing are necessary in
order for Borrower to conduct Borrower’s business and own Borrower’s property
and have all requisite power and authority to conduct Borrower’s business, to
own Borrower’s property and to execute, deliver and perform all of Borrower’s
Obligations.
 
B.           The execution, delivery and performance by Borrower of this
Agreement will not constitute a violation of any applicable law or of Borrower’s
Articles of Incorporation, Bylaws or any agreement, or document to which
Borrower is a party or bound.
 
C.           Borrower possesses adequate assets for the conduct of Borrower’s
business.
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
D.           The Loan Documents are fully enforceable against Borrower and the
Collateral.
 
E.           Borrower has capital sufficient to conduct its business, is solvent
and able to pay its debts as they mature. Borrower’s obligations under this
Agreement and the Loan Documents, including the obligation to repay the Loan and
the grant of the Security Interest, do not render Borrower insolvent.
 
F.           There are no litigation or criminal charges pending or threatened
against Borrower or Guarantor and neither Borrower nor Guarantor is in default
of any order or judgment of any court or any governmental agency of any kind.
There are no unsatisfied liens or judgments pending against Borrower in any
jurisdiction.
 
G.           The financial information furnished by Borrower to Lender has been
prepared in accordance with generally accepted accounting principles, all
financial statements are true and correct, and any projections of the business
operations of Borrower that have been given or will be given to Lender in the
future will be based upon assumptions and estimates that are believed in good
faith by Borrower to be reasonable at the time made; and there has been no
material adverse change in such financial condition or operations since the date
of the most recent financial statements.
 
H.           Borrower is the owner of all of the Collateral and there are no
other liens or claims against the Collateral, except the Security Interest of
Lender and the Permitted Subordinated Liens, unless approved by Lender in
writing.
 
I.           All of the Collateral is personal property and none of the
Collateral will be permanently affixed to real estate.
 
J.           Borrower has filed all tax returns and other reports Borrower is
required by law to file and has paid all taxes and similar charges that are due
and payable, including but not limited to personal property taxes, unless the
same are contested by Borrower in good faith and appropriate reserves therefor
are made in accordance with GAAP.
 
K.           Borrower possesses all necessary trademarks, trade names,
copyrights, patents, patent rights and licenses to conduct its business as now
operated, without any known conflict with any trademarks, trade names,
copyrights, patents and license rights of any other person or entity.
 
L.           Borrower is not subject to any corporate restriction, judgment,
decree or order materially and adversely affecting Borrower’s business, assets,
operations or condition, financial or otherwise, and is not subject to any labor
dispute.
 
M.           Borrower is not in violation of any applicable statute, regulation
or ordinance, in any respect materially and adversely affecting the Collateral
or Borrower’s business, assets, operations or condition, financial or otherwise.
 
N.           Borrower is not in default with respect to any note, indenture,
loan agreement, mortgage, lease, deed or other agreement to which Borrower is a
party or is bound.
 
O.           Borrower has not received any notice alleging and is not aware of
any facts indicating noncompliance in any material respect with any State or
Federal law governing the use, generation, storage or release of any hazardous
waste or substance.
 
P.           As to all of Borrower’s Equipment:
 
1.           The Equipment is currently located only at 1 Bella Drive,
Westminster, Massachusetts 01473;
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
 
2.
The Equipment is and shall remain free from all liens, claims, encumbrances, and
security interests other than those in favor of Lender and the Permitted
Subordinated Liens (except as held by Lender or approved in writing by Lender).

 
 
3.
The Equipment is not now stored with a bailee, warehouseman or similar party
unless such party has entered into a waiver letter in form satisfactory to
Lender.

 
11.           CONDITIONS TO OBLIGATIONS OF LENDER.
 
A.            Conditions for Closing. Lender’s obligation to close the Loan
hereunder is subject to Lender’s receipt of the following documents, fully
executed, and completion of the following matters, all in form and substance
satisfactory to Lender:
 

 
1. 
Certification of Good Standing. Certificates of recent date of the appropriate
authorityor official of each state in which Borrower is legally qualified to do
business, each certifying as to Borrower’s good standing;

 

 
2. 
Company Authorizations. All authorizing resolutions and evidence of other
companyaction taken by Borrower to authorize the execution, delivery and
performance by Borrower of this Agreement and all documents and instruments
executed in connection therewith (the “Loan Documents”), and the consummation by
Borrower of the transactions contemplated hereby, certified as true and correct
as of the date hereof by Borrower by a duly authorized officer;

 

 
3. 
Note. The Note duly executed by Borrower;

 

 
4. 
Security Documents. This Agreement duly executed by Borrower granting to Lender,
ascollateral security for the Obligations, the Collateral intended to be
provided pursuant to Section 7, together with such other documents as Lender, in
its sole discretion determines, including but not limited to the following in
fully executed form:

 
 
a)
Recording, Filing, Etc. Evidence of the recordation, filing and other action
(including payment of any applicable taxes or fees) in such jurisdictions as
Lender may deem reasonably necessary or appropriate with respect to any security
interest, including the filing of financing statements and similar documents
which Lender may deem reasonably necessary or appropriate to create, preserve or
perfect the liens, security interests and other rights intended to be granted to
Lender thereunder, together with Uniform Commercial Code record searches in such
offices as Lender may reasonably request;

 
 
b)
Casualty and Other Insurance. Evidence that the casualty and other insurance
required pursuant to Section 8 of this Agreement is in full force and effect and
assignments of policies of insurance as Lender shall require; and

 
 
c)
Occupancy Agreement and Mortgagee Waiver of Lien. Delivery of fully executed
Occupancy Agreement and Mortgagee Waiver of Lien as required by Lender for each
location where the Collateral is located.

 

 
5. 
Closing Fee. At Closing, Borrower shall pay to Lender a closing fee of Forty
OneThousand Five Hundred and No/100 ($41,500.00) Dollars (“Closing Fee”). In
addition, Borrowers shall pay to Lender at closing (or in advance of closing, as
reasonably

 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
requested by Lender considering the complexity and magnitude of the expenses)
Lender’s reasonable out of pocket expenses related to the transaction, including
but not limited to reasonable attorney fees and costs;
 
 
6.
Application Fee. The Application Fee previously paid by Borrower shall be deemed
fully earned upon execution of this Agreement;

 
 
7.
Commitment Fee. The Commitment Fee previously paid by Borrower shall be deemed
fully earned upon execution of this Agreement; and

 
 
8.
Other Matters. Such other documents and completion of such other matters, as
Lender may reasonably request.

 
B. Post-Closing Conditions. After the date hereof, Borrower agrees to provide
Lender with the following:
 
 
1.
UCC Searches. Uniform Commercial Code searches in all jurisdictions in which
Lender has filed UCC Financing Statements or in which Borrower conducts
business; and

 
 
2.
Evidence of Use of Loan Proceeds. All documents Lender reasonably requires to
evidence the use by Borrower of the proceeds of the Loan.

 
12. BORROWER’S PROMISES. Borrower makes the following promises to Lender and
these promises are effective until the Obligations are fully paid:
 
A.           To pay all Obligations when due and perform all terms, conditions
and obligations of the Loan Documents.
 
B.           To permit Lender, or its representatives, access to the Collateral
on Borrower’s premises and to Borrower’s computer systems, books of account and
financial records.
 
C.           To notify Lender promptly of any litigation, administrative or tax
proceeding or other action threatened or instituted against Borrower or
Guarantor or its property, or of any other material matter which may adversely
affect Borrower’s financial condition, whether or not the claim is covered by
insurance.
 
D.           To promptly file and pay when due all tax returns, taxes,
assessments and governmental charges, including but not limited to personal
property taxes, unless the same are contested in good faith and appropriate
reserves with respect thereto are maintained in accordance with GAAP.
 
E.           Give Lender thirty (30) days’ prior written notice of Borrower’s
opening or closing any place of business.
 
F.           Maintain Borrower’s corporate existence and qualification and good
standing in all states necessary to conduct Borrower’s business and own
Borrower’s property and maintain adequate assets to conduct Borrower’s business.
 
G.           To comply in all material respects with all laws, ordinances and
regulations or other requirements of any governmental authority or agency
applicable to Borrower’s business and promptly notify Lender in writing of any
violation of any law, statute, regulation or ordinance of any governmental
entity, or of any agency thereof, applicable to Borrower which may materially
and adversely affect the Collateral or Borrower’s business, assets, operations
or condition, financial or otherwise.
 
H.           Notify Lender in writing within ten (10) business days of
Borrower’s default under any note,

 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
indenture, loan agreement, mortgage, lease, or other agreement to which Borrower
is a party or is bound.
 
I.           Execute and deliver to Lender, upon request, such documents and
agreements Lender may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement.
 
J.           Promptly, and in any event within ten (10) days of the receipt
thereof, deliver any communication from a governmental entity concerning any
material violation, by Borrower regarding the use, generation, storage or
release of a hazardous waste or substance. Borrower agrees to indemnify and hold
Lender harmless from any and all loss, damage, cost, liability or expense
(including reasonable attorney fees) arising out of Borrower’s use, generation,
storage or release of any hazardous waste or substance.
 
K.           Promptly, and in any event within ten (10) days of the receipt
thereof, deliver to Lender a copy of any communication from the Federal
Department of Labor concerning any alleged act or omission on Borrower’s part in
connection with the payment of minimum and/or overtime wages to an employee.
 
L.           Promptly, and in any event within ten (10) days of the receipt
thereof, deliver to Borrower a copy of any communication concerning any
violation of a state or Federal law which could result in the forfeiture of the
Collateral.
 
M.           To maintain the liens and security interests granted to Lender as
first, prior and only liens upon the Collateral (unless approved by Lender in
writing).
 
N.           To maintain and preserve all Collateral in good repair, working
order and condition, ordinary wear and tear excepted.
 
O.           To provide Lender with evidence of ownership of any Collateral upon
the request of Lender.
 
13.           NEGATIVE COVENANTS. Borrower agrees until the Obligations are paid
in full, it will not:
 
A.           Change its state of organization or its name, or move its executive
office or at any time adopt any assumed name without giving Lender at least
thirty (30) days’ prior written notice.
 
B.           Declare or pay any dividend or make any other distribution with
regard to its equity or purchase or retire any of its equity without Lender’s
prior written consent, provided if it is taxed as an S Corporation or other
“pass through” entity, Borrower may prior to a Default distribute profits to its
equity holders in an amount necessary to enable such holders to pay personal,
state and federal taxes directly attributable to the profits earned by Borrower
for such year.
 
C.           Make any loan or guaranty or assume any obligation or liability,
whether as borrower, guarantor, surety, indemnitor or otherwise, without
Lender’s prior written consent.
 
D.           Enter into any transaction with its equity holders or any
affiliates of Borrower except on terms at least as favorable as would be usual
and customary in similar transactions if the person with whom the transaction is
entered into was not related to Borrower.
 
E.           Redeem, retire, purchase or acquire, directly or indirectly any of
Borrower’s equity interests or make any material change in Borrower’s capital
structure or in Borrower’s business or operations which might adversely affect
the repayment of the Obligations.
 
F.           Default in the payment of any debt in excess of $5,000.00 to any
other person.
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
G.           Suffer or permit any judgment, decree or order not fully covered by
insurance to be entered against Borrower or a Guarantor, or permit or suffer any
warrant or attachment to be filed against Borrower, any Guarantor, or against
any property or asset of Borrower or Guarantor.
 
H.           Sell any of the Collateral outside the normal course of its
business without the prior written consent of Lender.
 
I.           Purchase the stock of any other entity, or acquire the assets of
any other entity outside of the ordinary course of business without the prior
written consent of Lender.
 
J.           Enter into any transaction which materially and adversely affects
the Collateral or Borrower’s ability to repay the Obligations, including any
secondary liens thereon.
 
K.           Remove the Collateral which is tangible personal property from the
location indicated in this Agreement.
 
L.           Use any other corporate or fictitious name.
 
M.           Notwithstanding any other provision of this Agreement, it shall not
constitute a default hereunder and shall not breach any negative covenant herein
for Borrower to do any or all of the following:
 
 
1.
To pay on behalf of the Guarantor any income tax liability which it may owe, now
or hereafter, when such tax is due or otherwise in accordance with any agreement
which it may have with the authority to which such tax is due, or to lend or
distribute it sums to be used solely for payment of any such tax.

 
 
2.
To maintain or incur (i) the indebtedness pursuant to the MDFA Revenue Bonds,
Series 2010A, as may be amended, restated or otherwise modified from time to
time, or any refunding or refinancing of the indebtedness thereof, pursuant to
one or more new or additional credit facilities, including any increase in the
principal amount of such indebtedness up to an aggregate outstanding principal
amount (exclusive of any paid-in-kind interest) not to exceed $7,500,000, and
(ii) capital leases or purchase money indebtedness in an aggregate outstanding
principal amount not to exceed $75,000 (the “Permitted Debt”).

 
 
3.
To maintain or grant Liens on the assets of the Borrower or Guarantor securing
the Permitted Debt, provided that any liens on the Collateral with respect to
such Permitted Debt shall be subordinated to the liens in favor of Lender
substantially on the terms set forth in the Intercreditor and Subordination
Agreement entered into on the date hereof with Santander Bank, N.A. in relation
to the MDFA Revenue Bonds, Series 2010A (any such liens on the Collateral, the
“Permitted Subordinated Liens”).

 
14.           FINANCIAL REPORTS. Borrower promises that until the Obligations
are fully paid and this Agreement is terminated, it will keep its books and
records in a manner satisfactory to Lender and Lender will have the right at any
time to verify any of the Collateral, documentation or books and records of
Borrower in whatever manner and as often as Lender deems necessary. Borrower
will permit Lender, or its representatives, access to the Collateral and
Borrower’s premises and to Borrower’s computer systems, books of account and
financial records. Borrower will furnish to Lender: (i) Parent's balance sheet,
statement of income and statement of retained earnings, certified by Parent’s
Certified Public Accountant, within one hundred twenty (120) days of the close
of each fiscal year of Parent, and (ii) Parent’s quarterly financial report
certified by the President of Borrower, within forty-five (45) days of the close
of each fiscal quarter of Borrower. Borrower shall be deemed to have satisfied
the foregoing financial statement delivery requirements if Parent’s annual
report on Form 10-K or quarterly report on Form 10-A, as applicable, prepared in
accordance with the rules of
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
the Securities and Exchange Commission, has been posted to EDGAR within the
foregoing time frames, and Borrower has notified Lender that such report is
available through EDGAR. All financial reports will be prepared in accordance
with generally acceptable accounting principles and will be true and accurate.
 
15.           LENDER’S REMEDIES. If an Event of Default has occurred under this
Agreement and is continuing:
 
Lender may, at Lender’s election, without notice and without demand, do any one
or more of the following: (a) declare the Obligations, whether evidenced by a
Note or otherwise, including the Obligations contained with Section 2. E., to be
immediately due and payable; (b) exercise any and all of the rights accruing to
a secured party under the Code and any other applicable law; (c) take possession
of the Collateral and keep it on Borrower’s premises, at no cost to Lender, or
remove any part of it to such other place(s) as Lender may desire or Borrower
shall, upon Lender’s demand, at Borrower’s cost, assemble the Collateral and
make it available to Lender at a place reasonably convenient to Lender; (d) if
the Collateral is not voluntarily delivered to Lender by Borrower, Lender may
seek the appointment of a receiver or trustee under the laws of any court having
jurisdiction for such appointment (to which appointment Borrower consents to in
advance and waives any rights to object to or oppose).
 
Lender may sell and deliver any Collateral at public or private sales, for cash,
upon credit or otherwise, at such prices and upon such terms as Lender deems
advisable, at Lender’s discretion, and may, if Lender deems it reasonable,
postpone or adjourn any sale of the Collateral by an announcement at the time
and place of sale of such postponed or adjourned sale without giving a new
notice of sale. Borrower agrees that Lender has no obligation to preserve rights
to the Collateral or marshal any Collateral for the benefit of any person. Any
requirement of reasonable notice shall be met if such notice is mailed postage
prepaid to Borrower at Borrower’s address set forth below at least seven (7)
days before a sale or other disposition. The proceeds of sale shall be applied
first to all expenses of sale, including reasonable attorneys’ fees, and second
to (in whatever order Lender elects) all Obligations.
 
BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING PRIOR TO THE EXERCISE BY
LENDER OF LENDER’S RIGHTS TO REPOSSESS THE COLLATERAL WITHOUT JUDICIAL PROCESS
OR TO REPLEVIN, ATTACH OR LEVY UPON SUCH COLLATERAL WITHOUT NOTICE OR HEARING
AND ALL RIGHTS OF SET-OFF AND COUNTERCLAIM AGAINST LENDER.
 
16.           CUMULATIVE RIGHTS. Lender’s rights and remedies under this
Agreement and all other agreements shall be cumulative. Lender shall have all
other rights and remedies not inconsistent herewith as provided under the Code,
by law, or in equity. No exercise by Lender of one right or remedy shall be
deemed an election, and no waiver by Lender of any Default on Borrower’s part
shall be deemed a continuing waiver. No delay by Lender shall constitute a
waiver, election or acquiescence by it.
 
17.           LENDER ACTIONS. To the extent applicable law may impose duties on
Lender to exercise remedies in a commercially reasonable manner, Borrower agrees
that it is not commercially unreasonable for Lender: to fail to exercise
remedies against any Collateral; to advertise disposition of Collateral through
publications or media of general circulation; to hire professional auctioneers
to dispose of Collateral; to dispose of Collateral in wholesale or retail
markets; to disclaim warranties with respect to Collateral; or to obtain
services of attorneys or other professionals. The foregoing is not an exhaustive
list and nothing contained in the foregoing shall be construed to grant any
rights to Borrower or to impose any duties on Lender that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section 17. Borrower agrees that under no circumstances is Lender the agent or
representative of Borrower.
 
18.           APPLICATION OF PROCEEDS. Once collection efforts are commenced by
Lender, any proceeds of sale or disposition of Collateral may be applied by
Lender first to expenses authorized by this Agreement, including Lender’s
reasonable attorneys’ fees, which Borrower must pay, and the balance to
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
payment of the Obligations in such manner as Lender may elect. Borrower and
Guarantor remain liable for any deficiency.
 
19.           NOTICES.
 
All notices required or permitted to be given under this Agreement shall be in
writing and delivered personally, by e-mail, by overnight air courier service,
or by U.S. certified or registered mail, return receipt requested, postage
prepaid, to the parties at their respective addresses set forth below or at the
e-mail address below; and the same shall be effective upon receipt if delivered
personally or if sent by e-mail, one business day after depositing with an
overnight air courier, or two business days after depositing in the U.S. mail:
 

 
If to Lender:
David K. Levy, President
   
Utica Leaseco, LLC
   
44225 Utica Road
   
Utica, Michigan 48317
 
 
If to Borrower:
Ranor, Inc.
   
1 Bella Drive
   
Westminster, Massachusetts 01473
   
Attention: Robert Francis, President and General Manager

 
For purposes of notices hereunder, the e-mail addresses of the parties are as
follows: Lender: david.levy@uticaleaseco.com; Borrower:
fitzgeraldr@techprecision.com or to such other address as each party may
designate for itself by like notice.
 
20.           BANKRUPTCY PROVISIONS. In consideration of Lender’s agreements
hereunder and under the Loan Documents, Borrower agrees that, in the event any
one or more of Obligors (as a “Debtor” or “Debtors”) file for relief under Title
11 of the United States Code (“Bankruptcy Code”) or is otherwise subject to an
order for relief under the Bankruptcy Code, that as to each Debtor:
 
A.           Relief From Stay. Lender shall be entitled to relief from the
automatic stay imposed by Bankruptcy Code Section 362 on or against the exercise
of any and all rights and remedies available to Lender under this Agreement, the
Loan Documents or applicable law, if Debtor fails to file a Plan of
Reorganization within 120 days or fails to obtain confirmation of a Plan of
Reorganization within one hundred eighty (180) days, after entry of the order
for relief. Obligor specifically acknowledges that “cause” exists for such
relief within the meaning of Section 362(d) of the Bankruptcy Code.
 
B.           Surcharge Waiver. Debtor and/or any other representative of
Debtor’s bankruptcy estate waives any right to seek a surcharge of Lender’s
collateral under 11 U.S.C. § 506(c) or any other provision of applicable law.
 
C.           Other Waivers. Debtor waives any right to seek an order under 11
U.S.C. §§ 363, 364, 1129 or any other provision of the Bankruptcy Code, imposing
liens or security interests of senior or equal priority with Lender’s liens and
security interests in the Collateral.
 
D.           Other Actions Not Prohibited. Nothing contained in this Section 20
shall be deemed to limit or restrict Lender’s rights to seek in the bankruptcy
court any relief that Lender may deem appropriate in the event of a bankruptcy
commenced by or against Debtor, and in particular, Lender shall be free to seek
the dismissal or conversion of any case filed by Debtor, the appointment of a
trustee or examiner, and relief from the automatic stay.
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
21.           MISCELLANEOUS PROVISIONS.
 
A.           This Agreement is binding upon and is for the benefit of Borrower
and Lender, and their respective successors and assigns. However, under no
circumstances may Borrower assign this Agreement or its rights and duties
hereunder. Lender may assign this Agreement and its rights under the Loan
Documents and Borrower will make payments to any such assignee if so directed.
All terms, conditions, promises, covenants, provisions and warranties shall
inure to the benefit of and bind Borrower’s and Lender’s respective successors,
representatives and assigns.
 
B.           Lender has the right at any time to assign, transfer, negotiate or
sell participation in this Agreement or the Obligations or the rights of Lender
hereunder. In connection with any assignment, Borrower consents to disclosure of
any and all books, records, files, Loan Documents and all other documents in the
possession or under the control of Lender.
 
C.           No delay or failure of Lender in exercising any right or remedy
will affect such right or remedy. No delay or failure of Lender to demand strict
adherence to the terms of this Agreement will be deemed to waive Lender’s rights
to demand such adherence at any time in the future.
 
D.           All of Borrower’s representations and warranties contained in this
Agreement or any of the other agreements contemplated herein shall survive the
execution, delivery and acceptance thereof by the parties until the termination
hereof and the indefeasible satisfaction in full of all Obligations.
 
E.           No termination of this Agreement or of any guaranty of the
Obligations shall affect or impair the powers, obligations, duties, rights,
warranties, representations or liabilities of the parties hereto and all shall
survive such termination.
 
F.           Each Obligation may, in Lender’s discretion, be evidenced by notes
or other instruments issued or made by Borrower to Lender.
 
G.           All Obligations shall constitute one loan secured by the
Collateral. Lender may, in its sole discretion: (i) exchange, enforce, waive or
release any of the Collateral or (ii) apply Collateral and any proceeds and
direct the order or manner without affecting Lender’s right to take any other
action with respect to any other Collateral or (iii) divide the Obligations into
two or more notes.
 
H.           To the extent that Borrower or Guarantor makes a payment or Lender
receive any payment or proceeds of the Collateral for Borrower’s benefit, which
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, debtor in possession, receiver or
any other party under any bankruptcy law, common law or equitable cause, then,
to such extent, the Obligations or part thereof intended to be satisfied shall
be revived and continue as if such payment or proceeds had not been received by
Lender.
 
I.           Borrower shall reimburse Lender for all expenses incurred or to be
incurred by Lender in connection with (a) any court or bankruptcy proceeding
relating to the Agreement or any claim or action by any person against Lender
which would not have been asserted were it not for Lender’s relationship with
Borrower hereunder or otherwise; (b) actions taken with respect to the
Collateral and Lender’s security interest or lien therein; and (c) enforcement
of any of Lender’s rights and remedies with respect to the Obligations or
Collateral. The foregoing expenses shall include, without limitation: (i)
reasonable fees, costs and expenses of Lender’s attorneys and paralegals; (ii)
interest on the foregoing at the highest applicable interest rate provided under
this Agreement, which shall be part of the Obligations, payable on demand and
secured by the Collateral. In recognition of Lender’s right to have all Lender’s
expenses incurred or to be incurred in connection with this Agreement and the
fees due Lender secured by the Collateral, Lender shall not be required to
record any discharge of Lender’s lien or termination of Lender’s security
interest unless and until Borrower delivers to Lender a general release
acceptable to Lender. Borrower understands that this provision
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
constitutes a waiver of rights Borrower may have under Code section 440.9513 (§
9-513 of the Uniform Commercial Code).
 
J.           Lender shall keep all information that it receives about Borrower
or its Affiliates pursuant to his Agreement confidential and shall not disclose
such information to any other Person; provided that Lender may communicate such
information (i) to Lender’s attorneys, accountants, professional advisors and
financing sources, (ii) to any regulatory authority having jurisdiction over
Lender, (iii) to any other Person on a confidential basis in connection with
Lender’s sale of any participations in the Loan or assignment of any rights and
obligations of Lender under this Agreement, (iv) to any other Person as
reasonably necessary in connection with the exercise of Lender’s rights
hereunder, (v) to any Person if Lender believes in its discretion that
disclosure is necessary or appropriate to comply with any applicable law, rule
or regulation or in response to a subpoena, order or other legal process or
informal investigative demand, whether issued by a court, judicial or
administrative or legislative body or committee or other Governmental Authority,
provided that Lender shall, to the extent legally permissible, provide Borrower
with prior notice of such requirement and allow Borrower an opportunity to
contest such disclosure. Notwithstanding the foregoing, information shall not be
deemed to be confidential to the extent such information (x) is available in the
public domain, (y) becomes available in the public domain other than as a result
of unauthorized disclosure by Lender, or (z) is received from a Person not known
by Lender to be in breach of an obligation of confidentiality to Obligors.
 
K.           Borrower represents and warrants to Lender that, with respect to
the financing transaction herein contemplated, any person who is entitled to any
brokerage fee or other commission shall be paid by Borrower and Borrower agrees
to indemnify and hold Lender harmless against any and all such claims.
 
L.           The section titles contained in this Agreement are without
substantive meaning and are not part of the Agreement.
 
M.           Borrower hereby releases and exculpates Lender, Lender’s officers,
employees and designees, from any liability arising from any acts under this
Agreement or in furtherance thereof, whether as attorney-in-fact or otherwise,
whether of omission or commission, and whether based upon any error of judgment
or mistake of law or fact, except for gross negligence or willful misconduct. In
no event will Lender have any liability to Borrower for lost profits or other
special or consequential damages.
 
N.           Lender may, at Lender’s option, cure any default by Borrower under
any agreement with a third party or pay or bond on appeal any judgment entered
against Borrower, discharge taxes, liens, security interests or other
encumbrances at any time levied on or existing with respect to the Collateral
and pay any amount, incur any expense or perform any act which, in Lender’s sole
judgment, is necessary or appropriate to preserve, protect, insure, maintain, or
realize upon the Collateral. Such amounts to be part of the Obligations and
repayable to Lender on demand. Lender shall be under no obligation to effect
such cure, payment, bonding or discharge, and shall not, by doing so, be deemed
to have assumed any obligation or liability of Borrower.
 
O.           The term “including” means “including, without limitation”, and the
term “includes” means “includes, without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall.” The
definitions of terms in this Agreement shall apply equally to the singular and
plural forms of the terms defined.
 
P.           This Agreement and the other Loan Documents will be interpreted and
determined under the laws of the State of Michigan without any regard to any
conflict of laws provisions.
 
Q.           Borrower, at Lender’s request, will make, execute and acknowledge
any and all further instruments or agreements necessary to carry out the intent
of this Agreement and the other Loan Documents.
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
R.           This Agreement may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if all signatures were upon
the same instrument. Delivery of an executed counterpart of the signature page
to this Agreement by facsimile or electronic mail shall be effective as delivery
of a manually executed counterpart of this Agreement, and any party delivering
such an executed counterpart of the signature page to this Agreement by
facsimile or electronic mail to any other party shall thereafter also promptly
deliver a manually executed counterpart of this Agreement to such other party,
provided that the failure to deliver such manually executed counterpart shall
not affect the validity, enforceability, or binding effect of this Agreement.
 
S.           Neither Lender nor its affiliates directors, officers, agents,
attorneys or employees are liable to Borrower or Guarantor or affiliates for any
action taken or omitted by it or any of them under the Loan Documents except for
such liability as may be imposed by law for gross negligence, willful misconduct
or actual fraud, and no claim shall be made by Borrower or Guarantor or any of
Borrower’s affiliated, directors, officers, agents, employees for any special or
consequential damages or punitive damages arising out of, or related to the Loan
Documents or the transactions between the Parties.
 
T.           This Agreement and the other Loan Documents represent the complete
Agreement between the parties with respect to the subject matter of this
Agreement, and there are no promises, undertakings, representations or
warranties by Lender relative to the subject matter of this Agreement not
expressly set forth in this Agreement or the other Loan Documents. This
Agreement and the other Loan Documents may be amended only in writing.
 
U.           If any provision of this Agreement is in conflict with any law or
statute or is otherwise unenforceable, then the provision will be deemed null
and void only to the extent of such provision and the provision will be deemed
severable and the remainder of this Agreement shall be in full force and effect.
 
22.           INDEMNIFICATION. Borrower hereby agrees to indemnify, defend and
hold Lender and its affiliates, subsidiaries, agents, directors, officers,
participants, employees, attorneys, agents and their successors and assigns
(collectively “Indemnified Parties”) harmless against any and all liabilities of
any kind, nature or description and damages whether they are direct, indirect or
consequential, including attorney’s fees and other professionals and experts
incurred or suffered directly or indirectly by Indemnified Parties or asserted
against Indemnified Parties by anyone whosoever, including Borrower or
Guarantor, which arise out of the Loan Documents or the relationship and
transaction between the Parties, except to the extent resulting from the gross
negligence or willful misconduct of the Indemnified Parties. This provision
shall survive the termination of this Agreement.
 
23.           JOINT AND SEVERAL OBLIGATIONS. If more than one person or entity
is named as Borrower in this Agreement, all Obligations, representations,
warranties, covenants and indemnities of Borrower set forth herein and in the
other Loan Documents shall be the joint and several obligations of such persons
and/or entities.
 
24.           JURISDICTION. BORROWER AND GUARANTOR AGREE THAT ANY ACTION TO
ENFORCE BORROWER’S OR GUARANTOR’S OBLIGATIONS TO LENDER SHALL BE PROSECUTED
EITHER IN THE CIRCUIT COURT OF MACOMB COUNTY MICHIGAN OR THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN (UNLESS LENDER, IN ITS SOLE
DISCRETION, ELECTS SOME OTHER JURISDICTION), AND BORROWER AND GUARANTOR SUBMIT
TO THE JURISDICTION OF ANY SUCH COURT SELECTED BY LENDER. BORROWER AND GUARANTOR
WAIVE ANY AND ALL RIGHTS TO CONTEST THE JURISDICTION AND VENUE OF ANY ACTION
BROUGHT IN THIS MATTER AND BORROWER AND GUARANTOR MAY BRING ANY ACTION AGAINST
LENDER ONLY IN THE CIRCUIT COURT FOR THE COUNTY OF MACOMB OR THE FEDERAL COURT
OR THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN.
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
25.           WAIVER. ALL PARTIES, INCLUDING BORROWER AND GUARANTOR EACH
KNOWINGLY AND VOLUNTARILY WAIVE ANY CONSTITUTIONAL RIGHT TO A TRIAL BY JURY WITH
RESPECT TO ANY CLAIM, DISPUTE OR CONFLICT BETWEEN THE PARTIES OR UNDER THE LOAN
DOCUMENTS AND AGREE THAT ANY LITIGATION SHALL BE HEARD BY A COURT OF COMPETENT
JURISDICTION SITTING WITHOUT A JURY. BORROWER AND GUARANTOR ACKNOWLEDGE THAT
THEY HAVE HAD THE OPPORTUNITY TO REVIEW THE EFFECT OF THIS PROVISION WITH
COUNSEL OF THEIR CHOICE.
 
26.           RELEASE. BORROWER AND GUARANTOR RELEASE AND FOREVER DISCHARGE
LENDER, ITS AFFILIATES, OFFICERS, AGENTS, EMPLOYEES AND DIRECTORS FROM ANY AND
ALL CLAIMS OF ANY KIND WHATSOEVER FROM THE BEGINNING OF TIME TO DATE OF THIS
AGREEMENT.
 
27.           NO ORAL AGREEMENTS. Borrower acknowledges that this Agreement
represents the final agreement between Borrower and Lender and the terms of such
documents may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral statements or agreements that may have or will be exchanged
between Lender (including Lender’s officers, employees and agents) and Borrower.
 
The parties have executed this Agreement as of the date and year first written
above.
 



 
LENDER:
 
 
UTICA LEASECO LLC, a Florida limited liability company
 
 
By:  /s/ Craig L. Stormer
 
        Craig L. Stormer
Its: Vice President
 
 
BORROWER:
 
 
RANOR, INC.
 
a Delaware corporation
 
 
By:  /s/ Robert Francis
 
Robert Francis
 
Its: President
 
 
GUARANTOR:
 
 
TECHPRECISION CORPORATION a Delaware corporation
 
 
By:  /s/ Richard F. Fitzgerald
 
Richard F. Fitzgerald
 
Its: Chief Financial Officer

 
16


--------------------------------------------------------------------------------